Interim. Decision #1398

Mamma OF M/V Hellenic Leader
In FINE Proceedings
NOL-10/61219
Decided by Board October 5,1064
Since service on the same party of both notice to detain and deport and notice of
intention to fine is a prerequisite to fine liability under section 254(a) (3), Immigration and Nationality Act, the owners of a Teasel are not liable to fine for
failure to detain and deport an alien crewman upon revocation of his landing
privileges when notice to detain was served on the master, acting through the
second mate.
BASIS von FINE Act of 1952—Section 254 (a) [8 U.S.C. 1284].
:

This appeal is directed to an administrative penalty of $1,000 which
the District Director at New Orleans, finding no justification whatso' ever for reduction in the amount thereof, has ordered imposed on the
Hellenic Lines, Ltd., as owners of the M/V "Hellenic Leader." The
"Notice of Intention to Pine" (Form 1 79) on which these proceedings are based charges a violation of subsection (2) of the statute, in
-

the following language : "Failure to detain on board the alien crewman
named below (Ioannis A]exiou) after he was refused a conditional
landing permit."
The vessel made its first United States port call on this trip at
Savannah, Ga., on January 20, 1964. Immigration inspection, which
was then and there accorded its crew, resulted in the granting of D-1
conditional landing privileges to the crewman here involved. Under
the terms thereof, lie was admitted for the period of time his vessel was
to remain in United States ports; in no event was his stay in the United
States to exceed 29 days; and he could not be paid off and/or discharged without prior permission from an. immigration officer acting
for the Attorney General.
From Savannah, the vessel proceeded coastwise to several United
States ports, eventually arriving at New Orleans on February 12, 1964,
at about 4:00 p.m. Approximately three and one-half hours later,
Border Patrol officers of the Service encountered the crewman at the
Greyhound bus terminal in New Orleans. He was in possession of a
731

Interim Decision #1398
one-way bus ticket to Baltimore, Maryland; he had $280 in his possession; he stated that he intended to go to Baltimore to work and attend night school; and that he did not intend to return to the ship.
The officers thereupon took the crewman into custody "for processing." They then served on him a notice (Form 1-99) that his conditional landing permit was revoked. That form also was executed
to indicate that his detention and deportation aboard the M/V "Hellenic Leader" was being directed, pursuant to section 252(b) of the
Immigration and Nationality Act (8 U.S.C. 1282). Thereafter, the
officers returned the crewman to his ship where they found the second
officer in charge.
Their report (June 6, 1964) reflects that he informed them that he
understood English sufficiently well to transact the ship's business?

It indicates that he was then informed of the circumstances under
which the crewman was taken into custody; that his landing privileges

had been revoked; and that he was being ordered detained aboard the
vessel and deported. It sets forth that he was then shown Form 1-269
(Notice to Detain and Deport) ; that its meaning was explained to him;
and that he stated he understood it and about detainees, because there
were two others aboard at the time.' It relates that he refused to sign

for the Master, and claimed that he was not authorized to confine the
crewman or to hire a professional guard to watch over him.3 It recounts that, nevertheless, the crewman was left on board, and that the
Form 1-259 was served on the vessel and noted that it was accepted but
unsigned by the Second Mate. 4 Finally, it narrates that the Border
Patrol officers then left the ship at approximately 10 :20 p.m. on February 12, 1964; that approximately one hour thereafter, at about 11:30
p.m. on February 12, 1964, the Border Patrol was notified by the vessel's agents that the crewman had left the ship by taxicab; 6 and that
he is still at large in the United. States.
As to crewman arriving aboard vessels in United States ports,
254(a) of the Immigration and Nationality Act (8 U.S.C. 1284) imposes three separate and distinct, though closely related, duties which
the parties named in the statute are charged with the responsibility
Both the protest to imposition of the fine and the brief on appeal contain the
claim that the Second Mate did not understand the officers.
2 The Border Patrol officers' report states that there were no hired guards on
the vessel at that time.
The appeal brief contains the unsupported contention that he did confine
the crewman and instructed the ship's watchman to guard him, but that the
watchman became lax in the early morning hours, and that it was then that the
crewman escaped.
Another Form 1-259 was served on the Master the following day.
This contradicts the unsupported claim contained in 3, ante.
`

`

738

Interim Decision #1398
of meeting, under pain of penalty in the amount of $1,000.00. 8 Subsection (1) requires crewman to be detained on board an arriving -vessel
until an immigration officer has completely inspected them, and this
duty exists without the necessity of individual notice because the law
itself, without more, serves as notice. Subsection (2) compels crewmen to be detained on board after inspection unless and until they
are issued landing permits and again there is no requirement of individual notice for the reason, likewise, that the statute itself serves
as notice to continue the detention until such time as an immigration
officer lifts it by issuing a conditional landing permit. Subsection
(3) necessitates the deportation of crewmen, either before or after
they are permitted to land temporarily, if the Service requires it
and here notice is essential because of the use of the words "if required"

in the Subsection."'
The foregoing facts of record bring this case squarely within the
scope of subsection (3) of the statute, ante. Therefore, the duty to
deport the crewman did not arise until this requirement was communicated to the person or persons upon whom the duty was to rest.
In this instance, it was the Master, acting through the Second Mats.

However, the fine has been ordered imposed on the vessel's owners. 8
Fortheasniftorh,specludfmtaing
the present penalty. The Supreme Court has ruled that a ship owner
is not liable to a fine imposed for failure to detain (deport) an alien
crewman where the request for his detention (deportation) is communicated to the Master of ship, but is not brought to the knowledge
of the owner because the notice is of a personal nature.° While that
case involved predecessor legislation, it is controlling here for the
reasons set forth in a prior precedent decision of this Board interpreting the present statute 1 0 Accordingly, the District Director's

decision must be withdrawn and the matter remanded to said official
for correction of the defect hereinbefore outlined.
ORDER: It is ordered that the District Director's decision be withdrawn and that the matter be remanded to said official for appropriate
action not inconsistent with the foregoing opinion.
` Such e. line may be reduced, but to not less than $200.00, if sufficient mitigating factors are found to exist.
7 See Matter of M/V "Arafinn. Stange," 8 L & N. Dec. 639.
• See Notice of Intention to Fine (Form 1 79) instituting these proceedings.
Compagnie Generale Traneatlantigue v. Elting, 298 II.S. 217 at 223.
" Matter of SS "Marilena," 7 I. & N. Dec. 453, at 454, last I.
-

739

